EXHIBIT 10.19.2
 
SECOND AMENDMENT
TO EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT is made as of the 2nd day of September, 2010 (the
“Execution Date”), by and between CBC NATIONAL BANK (formerly known as and
currently doing business as FIRST NATIONAL BANK OF NASSAU COUNTY), a national
banking association (the “Employer”), and Charles K. Wagner, a resident of the
State of Georgia (the “Executive”).
 
RECITALS:
 
The Employer and the Executive previously entered into an employment agreement,
dated September 4, 2007, as amended by the First Amendment thereto dated
December 16, 2008 (the “Agreement”).  The Employer and the Executive desire to
amend the Agreement to conform to restrictions on compensation that are or may
become applicable to the bonus compensation provisions of the Agreement pursuant
to regulations issued by the Department of Treasury under the Troubled Asset
Relief Program.


In consideration of the Executive’s continued employment by the Employer and the
mutual agreements hereinafter set forth, the parties hereby agree to amend the
Agreement, effective as of July 1, 2010 (the “Effective Date”), as follows:


1.      By deleting Section 4.1 of the Agreement in its entirety and
substituting therefor the following:


“4.1     Base Salary.  Effective July 1, 2010, the Executive shall be
compensated at a monthly rate of One Hundred Five Thousand Eight Hundred Thirty
Three Dollars and Thirty-Three Cents ($105,833.33) (the “Monthly Base
Salary”).  The Executive’s Monthly Base Salary shall be reviewed by the Chief
Executive Officer of the Employer at least quarterly, and the Executive shall be
entitled to receive as frequently as quarterly an increase in such amount, if
any, as may be determined by the Chief Executive Officer based on his evaluation
of the Executive’s performance after reviewing such material as the Chief
Executive Officer determines to be relevant, but in any event including any
material as may be provided for consideration by the Executive, subject further
to any necessary or desired approval of such adjustment by the Board of
Directors of the Employer or any committee thereof.  In addition to Monthly Base
Salary, the Employer shall also pay the Executive a monthly amount equal to the
Executive’s share, if any, of the cost of coverages under the group health,
dental, life and long-term disability plan(s), as may be maintained by the
Employer from time to time, and as to which the Executive is then a participant;
provided, however, that such monthly amount shall in no event exceed Four
Hundred and Fifty Dollars ($420.00).  The amounts payable to the Executive
pursuant to this Section 4.1 shall be payable in accordance with the Employer’s
normal payroll practices.”


Any supplemental amount already payable to the Executive as of the Execution
Date by reason of any adjustment to Monthly Base Salary effected as of the
Effective Date shall be paid to the Executive by September 30, 2010.


2.      By deleting Section 4.2 of the Agreement in its entirety and
substituting therefor the following:
 
“4.2      Incentive Compensation.  The Executive shall be eligible to receive
bonus compensation, if any, as may be determined by the Chief Executive Officer
of the Employer based on performance measures established by the Chief Executive
Officer or the Board of Directors of the Employer or any committee thereof after
consultation with the Executive, pursuant to any incentive compensation program
as may be adopted from time to time by the Board of Directors of the Employer or
any committee thereof.  Any bonus earned shall be payable in cash in the year
following the year in which the bonus is earned in accordance with the
Employer’s normal practices for the payment of short-term incentives.  To be
entitled to any payment of incentive compensation from the Employer, the
Executive must be employed by the Employer on the last day of the applicable
performance period.  The payment of any bonus shall be subject to any approvals
or non-objections required by any regulator of the Employer and any such
obligation shall become void if and to the extent payment of any such bonus is
prohibited by applicable law.”


3.      By deleting “Exhibit A’ in its entirety.


Except as specifically amended hereby the Agreement will remain in full force
and effect as prior to this Second Amendment.
 
 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Second Amendment as of the date first shown above.
 

 
CBC NATIONAL BANK
           
By:
/s/ Michael G. Sanchez
     
Signature
              Michael G. Sanchez      
Print Name
             
President
     
Title
             
/s/ Charles K. Wagner
     
Charles K. Wagner
 

 
 
2

--------------------------------------------------------------------------------

 